DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as now amended recites the limitation "and no handle to apply force" in the last line rendering the claim indefinite. It is unclear what is meant by the outer body not having a handle. All of the embodiment disclosed, including the socket wrench of Figs. 24-27, define a handle body to impart torque. The elected species of Fig. 1B, discloses an outer body having a handle 12B. The negative limitation, as now recited renders the scope unascertainable.  
Claim 6 recites the limitation "the outer handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is indefinite for eliminating a feature recited in the parent claim 1. Claim 1 recites for an outer body with no handle.
Further regarding claim 7, Applicant is required to point out the support for a separable handle that is extensible. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (38,914).

    PNG
    media_image1.png
    352
    318
    media_image1.png
    Greyscale
Richardson discloses all of the limitations of claim 1, i.e., as best understood, a ratcheting wrench comprising an inner body E, E’, h having an inner mouth defined by forks E, E’, Fig.1 partially shown here to retain a gear C in cooperation with a ratchet mechanism teeth on C, tip of E and F and a handle defined by A to apply force to the gear in the inner mouth; and an outer body B including an outer mouth a, a’ to retain the inner mouth Fig. 2 and structurally support to the inner mouth when the inner mouth is used to apply force to the gear via the ratchet mechanism and no handle to apply force A defining the handle for the inner body.
Regarding claim 3, PA meets the limitations, i.e., where the inner mouth E-E’ is open-ended Fig. 1.
Regarding claim 4, PA meets the limitations, i.e., in a functioning ratcheting wrench per 112, (a) or 1st paragraph requirements where the inner mouth retains via ratchet teeth the gear without the outer mouth and the outer mouth provides secondary retention support.
Regarding claim 5, PA meets the limitations, i.e., where the gear is one of ratcheting open-end gear, ratcheting flare nut gear, ratcheting 6-point box-end gear, ratcheting 12-point box-end gear, ratcheting spline gear, conventional socket D adapter gear, and pass-thru socket gear.


    PNG
    media_image2.png
    364
    448
    media_image2.png
    Greyscale
Claims 1 and 2-5 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seivert (1,157,427).
 Seivert discloses all of the limitations of claim 1, i.e., as best understood, a ratcheting wrench comprising an inner body 16, 17 having an inner mouth defined by 16, 17 to retain a gear 7 in cooperation with a ratchet mechanism teeth on 16, 17, 14, 15 and 20, and a handle 21 to apply force to the gear in the inner mouth; and an outer body 1, 2 separable from the inner body Fig. 5 and including an outer mouth 3, 4, 6 to retain the inner mouth Fig. 2 and structurally support to the inner mouth when the inner mouth is used to apply force to the gear via the ratchet mechanism and no handle to apply force e.g., 1 and 2 defined as the body of the tool.
Regarding claim 3, PA meets the limitations, i.e., where the inner mouth 16, 17 is open-ended Fig. 5.
Regarding claim 4, PA meets the limitations, i.e., in a functioning ratcheting wrench per 112, (a) or 1st paragraph requirements where the inner mouth retains via ratchet teeth the gear without the outer mouth and the outer mouth provides secondary retention support.
Regarding claim 5, PA meets the limitations, i.e., where the gear is one of ratcheting open-end gear, ratcheting flare nut gear, ratcheting 6-point box-end gear, ratcheting 12-point box-end gear, ratcheting spline gear, conventional socket D adapter gear, and pass-thru socket gear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-8, as best understood are finally rejected under 35 U.S.C. 103 as being unpatentable over Seivert in view of McChesney (614,255).
Seivert meets all of the limitations of claim 8, as best understood, except for separable outer handle. McChesney is utilized to teach separated outer handle and outer mouth.

    PNG
    media_image3.png
    153
    508
    media_image3.png
    Greyscale
McChesney teaches a wrench with an extendible handle M, which may be separated via n from the main handle/body A. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Seivert with the separate extendable sleeve handle as taught by McChesney to afford increased purchase and leverage.
Regarding claim 6, PA (prior art, Seivert modified by McChesney) meets the limitations, as best understood, i.e., where the inner handle 21 is disposed within the outer handle Fig. 3, when the inner mouth is retained in the outer mouth.  
Regarding claim 7, PA meets the limitations, as best understood, i.e., an extendable outer handle. 

Claims 1, 3-5, as best understood and in the alternative are finally rejected under 35 U.S.C. 103 as being unpatentable over Seivert in view of Melos (2006/0137492).

    PNG
    media_image4.png
    164
    360
    media_image4.png
    Greyscale
Seivert as described above meets all of the limitations of claim 1, as best understood, and in the alternative, except for the outer body to have a separable handle.
 Melos teaches a ratchet wrench with detachable handle [0051]. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Seivert with a detachable handle as taught by Melos for ease of storage.

Claim 6-8, as best understood and in the alternative are finally rejected under 35 U.S.C. 103 as being unpatentable over Seivert modified by Melos, as applied to claim 1, further in view of McChesney.
Seivert modified by Melos, meets all of the limitations of claim 8, as described above meets all of the limitations of claim 1, as best understood, and in the alternative, except for the outer body to have a separable handle.
McChesney teaches a wrench with an extendible handle M, which may be separated via n from the main handle/body A. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Seivert and Melos with the separate extendable sleeve handle as taught by McChesney to afford increased purchase and leverage.
Regarding claims 6 and 7, PA (prior art, Seivert modified by Melos and McChesney) meets the limitations, as best understood as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that the outer body does not include a handle and should overcome the rejections. This is not found persuasive. Applicant further indicates that the support for this feature may be found in original claim 2, Figs. 4A, B, 6A, 6B and 7, and paragraph [0071]. This also is not found persuasive. original claim 2 did not recite for the outer body not to have a handle. All figures including the elected species A, Figs. 1, 2A, 3 and 5A show an outer body with a handle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
July 30, 2022							Primary Examiner, Art Unit 3723